Motion by appellant for reargument or for leave to appeal to the Court of Appeals, denied. Motion by appellant to amend the order of this court on the appeal, granted. The court’s decision rendered March 26, 1962, is amended by adding the following subdivision three after subdivision two in the third paragraph: “and (3) by amending the first decretal paragraph so as to insert the words ‘ if any ’ after the word ‘ amount.’ ” An amended order will be entered accordingly. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.